Citation Nr: 1515926	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral pes planus with calluses (also claimed as multiple foot problems and arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active service from June 1956 to June 1959, September 1959 to September 1962, November 1962 to November 1968, and January 1971 to February 1979. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, which continued the 10 percent rating for bilateral pes planus with calluses (also claimed as multiple foot problems and arthritis). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral pes planus with calluses is manifested by, at best, no greater than moderate impairment.


CONCLUSION OF LAW

The criteria for a rating greater than 10 for service-connected bilateral pes planus with calluses are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5276, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of this appeal, the Board must once again explain the most recent procedural history of this case:  The Board adjudicated the issue now before it in a February 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2013, the Court granted a Joint Motion for Remand (JMR I) of the Veteran and the Secretary of Veterans' Affairs (the Parties).  In so doing, the Court vacated the February 2013 decision and remanded the case to the Board for action consistent with JMR I.  

In JMR I, the Parties referred to a statement in the February 2013 decision that identified treatment at the Naval Hospital in November 2007 and December 2010 and explained that review of the Record before the Agency and a subsequent record search, no December 2010 Naval Hospital treatment record could be located.  This led to the conclusion that VA had failed to fulfill its statutory and regulatory duties to assist the Veteran in obtaining evidence to substantiate his claim.  

After review of the February 2013 document and the claims file, in a May 2014 decision the Board respectfully concluded, based on a highly detailed review of this record, that the reference to December 2010 treatment was a typographical error and again denied the Veteran's increased rating claim.

The Veteran appealed the May 2014 decision to the Court.  In February 2015, the Court granted a second JMR (JMR II).  In so doing, the Court vacated the May 2014 decision and remanded the case to the Board for action consistent with JMR II.

In JMR II, the Parties found that in its May 2014 decision the Board had only considered whether a higher rating was warranted under Diagnostic Code 5276, but had not adequately discussed whether an alternative Diagnostic Code was appropriate, including whether the Veteran was entitled to separate ratings for each foot under DC 5284.  The Parties pointed out that the Veteran has been diagnosed with foot conditions other than pes planus, to include moderate hammertoe deformity in both feet and arthritis.  The Parties also noted the "interplay between DC 5284 and 38 C.F.R. § 4.26, which the Board also did not consider in rendering its decision." 

Relevantly, this reason was not cited in JMRI.

Of note, JMR II did not suggest that a higher rating was warranted under 5276.  Rather, JMR II only found that the Board had not adequately discussed whether a Diagnostic Code other than 5276 was potentially applicable to the Veteran's service connected bilateral foot disability based on the evidence of record.

In the instant decision, the Board endeavors to address precisely what the Parties found deficient in the now vacated May 2014 Board decision.  The Board has left essentially unchanged those parts of the previous decision, for example the due process section and the recitation of facts, that the Parties did not address in the JMRs.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5276 provides that a 0 percent evaluation is assigned for mild symptoms which are relieved by a built up shoe or arch support.  A 10 percent evaluation is assigned for moderate impairment, marked by weight-bearing in a line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet; the 10 percent rating applies whether the condition is bilateral or unilateral.  

For severe impairment, with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities, a 20 percent evaluation is assigned for a unilateral condition and a 30 percent for a bilateral condition.  When the disability is pronounced, manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, and is not improved by orthopedic shoes or appliances, a 30 percent evaluation for unilateral disability is assigned, and a 50 percent evaluation is applied for bilateral disability.  38 C.F.R. § 4.71a, DC 5276.

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Veteran contends that his bilateral flat foot condition has gotten worse; specifically his left foot is worse and has developed arthritis.  

In January 2009 VA examination of the feet was conducted.  The Veteran reported that his bilateral pes planus had its onset during service.  He reported having surgery on both feet in 1977 at Fort Benning, Georgia, but denied any specific injury to the feet.  At that time, he indicated that he saw a podiatrist every three months for callus removal and nail treatment.  He wore inserts in his shoes which help.  He complained of some weakness and fatigue, and pain in the feet with prolonged standing and walking.  Upon physical examination the Veteran was fully ambulatory with a normal gait, providing evidence against this claim. 

Examination of the right foot revealed: evidence of pes planus; no gross deformity, swelling or tenderness; no hallux valgus or bunion formation; a definite loss of the instep; callus along the metatarsals; normal Achilles alignment with weightbearing; no hammer toes, no claw toes; no tenderness, edema, erythema or tissue loss.  The right foot had a normal metatarsal phalangeal joint, proximal interphalangeal joint and distal interphalangeal joint function.  Examination of the left foot revealed: evidence of pes planus, no hallux valgus, normal Achilles alignment with weightbearing, some callus formation on the plantar surface at the metatarsal heads; no hammer toes, no claw toes, tenderness, edema, erythema or tissue loss.  The left foot had normal metatarsal phalangeal joint, proximal interphalangeal joint and distal interphalangeal joint function in all digits.  Repetitive range of motion three times did not reveal any pain, fatigue, weakness or lack of endurance or incoordination in the left or right foot.  An x-ray of both feet revealed orthopedic surgery in the distal right tibia and fibula. 

Overall, this evidence provides high probative evidence against this claim. 

The Veteran has received private treatment for his various foot problems, including pes planus.  April 2008 treatment records from Dr. JS note the Veteran's complaints of left ankle pain including pain with palpation, and that radiographs were negative from fracture and there was no crepitus with range of motion.  A February 2009 x-ray of both feet found no acute process or change, no acute fracture but standing laterals suggested mild flattening of the arches, providing evidence overall against this claim.
In this regard, it is important for the Veteran to understand that both VA and private treatment records provide evidence against his claim.  

At a March 2009 VA podiatry consult the Veteran reported walking without appropriate shoe gear to protect the feet, providing more (limited evidence) against this claim.  Objective evaluation found neurological vascula status to be intact (NVSI), moderate arch noted in non weightbearing, metatarsal heads were palpable with little fat pad, muscle strength and range of motion were within normal limits.  The assessment was bilateral lower extremity edema and bilateral ankle ligamentous laxity and the podiatrist recommended cork bottom sandals, providing more evidence against this claim. 

In November 2007 and December 2007 the Veteran sought treatment at the Naval hospital for complaints of left leg pain but no objective findings were made and the Veteran was instructed to rest, providing more evidence against the claim that the condition is "severe."  This is so because it tends to show that any bilateral lower extremity problems, as described in the March 2009 consult, that were at all related to his bilateral pes planus, were not severe.  

At an October 2012 VA podiatry consult the podiatrist found muscular unremarkable to both lower extremities, moderate hammertoe deformity both feet, and loss of mid arch when foot loaded, providing yet more evidence against this claim. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a higher initial rating for the Veteran's service-connected bilateral pes planus with calluses under DC 5276 must be denied.

There is no evidence of severe pes planus as there is no objective evidence of marked deformity, such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The Veteran had a normal gait upon examination and there is no objective evidence a deformity such as pronation or abduction.  The Veteran reported pain in the feet with prolonged standing but this is not accentuated pain.  There was no pain upon repetitive motion.  There was no consistent report of foot pain despite tri-monthly private treatment of his feet.  The Veteran was noted to have swelling in the lower extremities on one occasion, but this is not an indication of swelling on use of the feet, nor has the Veteran reported any such swelling.  The Veteran has calluses which are treated as needed, however there were no severe pes planus characteristic callosities.  As there is no evidence of severe pes planus, unilateral or bilateral, a higher rating under DC 5726 is not warranted.  

Furthermore, the Veteran's bilateral foot disability does not meet the full criteria for a 10 percent rating under DC 5276.  There was normal Achilles alignment with weight bearing on January 2009 VA examination and the Veteran has never been noted to have inward bowing of the tendo Achilles.  Given the totality of the Veteran's symptomatology, including any pain or symptoms not explicitly listed in the diagnostic criteria under DC 5276, the Board finds that the Veteran's bilateral foot disability most closely approximates the criteria for a 10 percent rating under DC 5276, at best.

Specifically, the best evidence in this case finds no severe pes planus as there is no objective evidence of marked deformity, such as pronation or abduction, pain on manipulation and use accentuated, or indication of swelling on use (for example only).  The Veteran had a normal gait upon examination and there is no objective evidence a deformity such as pronation or abduction.  The Veteran reported pain in the feet with prolonged standing but this is not accentuated pain.  There was no pain upon repetitive motion.  There was no consistent report of foot pain despite tri-monthly private treatment of his feet.  The Veteran was noted to have swelling in the lower extremities on one occasion, but this is not an indication of swelling on use of the feet, nor has the Veteran reported any such swelling.  The Veteran has calluses which are treated as needed, however there were no severe pes planus characteristic callosities.  As there is no evidence of severe pes planus, unilateral or bilateral, a higher rating is not warranted. 

The Board has considered DeLuca, including any additional functional loss due to pain, weakness, excess fatigability, incoordination, or other such factors.  In fact, without consideration of DeLuca, there would be little basis for the current finding.  It is important for the Veteran to understand that the current findings indicate that the Veteran has a problem, it is only the degree of the problem that is in question.  

As noted above, the Parties to JMR II asked the Board to consider whether a Diagnostic Code other than DC 5276 was appropriate in evaluating the Veteran's bilateral foot disability, including whether the Veteran was entitled to separate ratings for each foot under DC 5284 and application of the bilateral factor under 38 C.F.R. § 4.26 which pertains to the application of the bilateral factor with bilateral disabilities.

The Board has considered whether his disability approximates a higher rating under DC 5284 but concludes that it does not.  His disability has consistently been described as no more than mild and does not approximate even the 10 percent rating under DC 5284 for moderate foot injury for either foot.  That his disability approximates the criteria for moderate acquired flatfoot does not mean that it approximates the criteria for moderate other injury.  DC 5284 addresses moderate foot injuries.  To the extent that bilateral pes planus with calluses is a "foot injury," the Board finds that the injury is, simply stated, "pain."  

The record reflects that the Veteran's disability has been manifested by mild pes planus and loss of the mid arch with weight-bearing and pain exacerbated by standing and walking.  Pes planus involves pain on part of the Veteran's feet or arches.  Thus, DC 5276 accounts for his symptoms of pain of his feet, regardless of the parts of his feet that are painful.  All of his symptoms and diagnosed arthritis are contemplated by the criteria at DC 5276.  Overall, the evidence of record reflects that the Veteran's bilateral foot disability has not been of the nature or severity of "severe" flatfoot under DC 5276, or "moderate" foot injury under DC 5284, of either foot.  There is significant evidence against this finding.

In this regard, it is important for the Veteran to understand that the Board would not dispute the fact that this condition may have, in fact, become "worse."  However, even if the condition has become worse, this does not support a finding that the condition now meets the next higher criteria. In this regard, the medical evidence of record, over many years, has provided highly probative evidence against this claim. 

Simply stated, while the condition may be "worse," extensive medical evidence, as cited above, including private and VA records, clearly reveals that it is not "severe."  The medical evidence cited above, overall, outweighs the Veteran's lay statements that a high evaluation is warranted.

Consideration has also been given to whether the bilateral factor is for application under 38 C.F.R. § 4.26 (2014).  Under this regulation, when a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  Here, as noted above, the Board has found the Veteran's symptoms associated with his bilateral pes planus with calluses to be best evaluated under Diagnostic Code 5276, which takes into account the bilateral nature of the Veteran's disability, as opposed to Diagnostic Code 5284 which allows for a separate rating for each foot.  Therefore, the bilateral factor is not applicable in this case.

Additionally, the assignment of a separate rating under Diagnostic Code 5284 would constitute pyramiding, which is prohibited, because the symptoms of the Veteran's bilateral pes planus are already contemplated by Diagnostic Code 5276 under which the Veteran is already rated.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, a separate rating is not for application.

In addition to DC 5284, the Board has considered rating the Veteran's disability under DCs 5277 to 5283.  However, no such criteria are applicable in this case.  The record does not reflect, and the Veteran has not contended, that any time during the appeal period his bilateral foot disability has been manifested by weak foot, claw foot, metatarsalgia, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, DCs 5277-5279, 5281, 5283.  On January 2009 VA examination, there was no evidence of hammertoe, but on October 2012 VA podiatry consult moderate hammertoe deformity of the feet was noted.  In this regard, even assuming that such hammertoe deformity is a manifestation of the Veteran's bilateral pes planus, it was not noted to have unilaterally affected all toes.  Thus, a compensable rating under DC 5282 for hammertoe would not be warranted.  See 38 C.F.R. § 4.71a, DC 5282.

The Veteran is competent to report his current bilateral foot disability symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  He is not, however, competent to identify a specific level of disability of his bilateral pes planus according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's bilateral foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

In sum, the totality of the evidence fails to support the assignment of a 20 percent rating for bilateral pes planus at any time during the appeal period.  Thus, the Board finds that a higher evaluation of 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his bilateral foot disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, including his symptoms of pain, weakness, and fatigue with prolonged standing and walking.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. 

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  In October 2008, the RO sent the Veteran a letter which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.

The Veteran was afforded a VA examination in January 2009; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral foot disability since the most recent VA examination.  The Board finds the examinations provided are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability.  

Moreover, treatment records many years after this point only provide more evidence against this claim, fully supporting the findings of the VA examination.  Neither JMR required a VA examination, or any other action, and the Board finds no basis, based on a review of multiple pieces of medical evidence, including, it is important to understand, the treatment records, that another VA examination will provide a basis to grant this claim.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An increased rating for bilateral pes planus with calluses (also claimed as multiple foot problems and arthritis) greater than 10 percent disabling is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


